UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-6969


MONICA M. MOORE,

                Plaintiff - Appellant,

          v.

STEPHEN C. BROWN, Dr.; D.D.S.; Oral Surgeon; SONJA JOHNS,
Dr.; M.S. Physician; DISTART WHITEHEAD, Registered Nurse;
FRED SCHILLING, Dr.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:12-cv-00495-AJT-IDD)


Submitted:   September 20, 2012           Decided:   October 5, 2012


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica M. Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Monica     M.   Moore   appeals   the   district     court’s   order

dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Moore v. Brown, No. 1:12-cv-00495-AJT-

IDD (E.D. Va. May 22, 2012).           We deny Moore’s motion to appoint

counsel.    We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented    in   the    materials

before   the   court    and   argument     would    not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2